Fourth Court of Appeals
                                San Antonio, Texas
                                      January 8, 2019

                                   No. 04-18-00885-CV

           IN THE INTEREST OF A.S.A. AND A.S.A., MINOR CHILDREN,

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-1794-CV-C
                  Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                      ORDER
       Appellant’s first motion for extension of time to file appellant’s brief is GRANTED.
Appellant’s brief is due on or before January 15, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court